PD-1303-15
                                                     COURT OF CRIMINAL APPEALS
                                                                     AUSTIN, TEXAS
                                                   Transmitted 12/9/2015 11:22:34 AM
                                                     Accepted 12/10/2015 5:33:13 PM
                                                                      ABEL ACOSTA
                      NO. PD-1303-15                                          CLERK


   IN THE TEXAS COURT OF CRIMINAL APPEALS

                           ******

               ROXANE YVETTE DAVIS
                    Appellant

                             V.

                THE STATE OF TEXAS
                      Appellee
                           ******

                    MOTION FOR REHEARING
                     AFTER PDR REFUSED

                      NO. 12-15-00077-CR

                TEXAS COURT OF APPEALS
               TWELFTH DISTRICT AT TYLER

                           ******

          ON APPEAL FROM CAUSE NO. 241-1149-14
        IN THE 241ST JUDICIAL DISTRICT COURT OF
                  SMITH COUNTY, TEXAS
       HONORABLE JACK SKEEN, JUDGE PRESIDING

                           ******

                                  J. Brandt Thorson
                                  SBN: 24043958
                                  J. BRANDT THORSON, PLLC
                                  P.O. Box 3768
                                  Longview, Texas 75606
                                  (903) 758-4878
                                  (903) 212-3038 Facsimile
December 10, 2015                 ATTORNEY FOR APPELLANT



                                      1
TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL

APPEALS:

      COMES NOW ROXANNE YVETTE DAVIS, Appellant, by and through

her attorney of record, J. Brandt Thorson, and pursuant to Rule 79 of the Texas

Rules of Appellate Procedure, as well as the Fifth and Fourteenth Amendments to

the United States Constitution and Article I, §§13 and 19 of the Texas Constitution,

files this Motion for Rehearing After PDR Refused, and would show this

Honorable Court the following:

                          GROUND FOR REHEARING

      In her petition for discretionary review Appellant challenged the standards

for analysis of proportionality in sentences.

      The twelfth court of appeals has repeatedly used the circular argument cited

in its opinion herein as a basis upon which to strike down challenges to the

proportionality of a sentence to the crime committed. See e.g. Whitaker v. State,

No. 12-12-0313-CR, 06/25/13 (mem.op., not designated for publication), a copy

of which is attached hereto as Exhibit “A” for the court’s ready reference. The

twelfth court’s analysis is based exclusively on Rummel v. Estell, 445 U.S. 263,

100 S. Ct. 1133, 63 L. Ed. 2d 382 (1980).




                                                 2
      Over 35 years have passed since the decision in Rummel, evolving standards

of justice in non-violent cases mandate that the Court should re-examine this issue.

                             PRAYER FOR RELIEF

      WHEREFORE, PREMISES CONSIDERED, Appellant respectfully prays

that this Court grant this Motion; issue an opinion reversing the court of appeal’s

judgment and remanding the cause to the appellate court for reconsideration.


                                             Respectfully submitted,

                                             By:      /s/ J. Brandt Thorson
                                                   J. Brandt Thorson
                                                   SBN: 24043958
                                                   J. BRANDT THORSON, PLLC
                                                   606 E. Methvin St.
                                                   P.O. Box 3768
                                                   Longview, Texas 75606
                                                   (903) 758-4878
                                                   (903) 212-3038 Facsimile
                                                   jbt@jbtfirm.com


                      CERTIFICATE OF COMPLIANCE

      I certify that this motion contains 526 words according to the computer

program used to prepare the document.


                                             ______/s/ J. Brandt Thorson
                                             J. Brandt Thorson



                                                   3
 CERTIFICATE OF SUBSTANTIAL INTERVENING CIRCUMSTANCES

      Pursuant to Tex.R.App.Pro. 79.2(c), I hereby certify that this Motion for

Rehearing After PDR Refused is grounded in substantial intervening circumstances

or on other significant circumstances, which are specified in the motion; and

further, that this motion is made in good faith and not for delay.


SIGNED this 9th day of December, 2015.

                                              ______/s/ J. Brandt Thorson
                                                   J. Brandt Thorson

                          CERTIFICATE OF SERVICE

      By affixing my signature above, I hereby certify that a true and correct copy

of the foregoing Appellant’s Motion for Rehearing After PDR Refused was served

to the office of D. Matt Bingham, Criminal District Attorney of Smith County and

to Lisa McMinn, State Prosecuting Attorney on this the 9th day of December, 2015,

electronically through the electronic filing manager.



                                                    /s/ J. Brandt Thorson
                                              J. Brandt Thorson
                                              Attorney for Appellant
                                              SBN: 24043958



                                                   4